            Case 2:21-mc-00068-TLN-KJN Document 2 Filed 03/04/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:21-MC-00068-TLN-KJN
12                  Plaintiff,
13          v.                                       STIPULATION AND ORDER EXTENDING TIME
                                                     FOR FILING A COMPLAINT FOR FORFEITURE
14   APPROXIMATELY $17,858.00 IN                     AND/OR TO OBTAIN AN INDICTMENT
     U.S. CURRENCY,                                  ALLEGING FORFEITURE
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Teresa
18 Escobar (“claimant”), appearing in propria persona, as follows:

19          1.      On or about December 10, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the Federal Bureau of Investigation (“FBI”) with respect to the Approximately $17,858.00

21 in U.S. Currency (hereafter “defendant currency”), which was seized on September 15, 2020.

22          2.      The FBI has sent the written notice of intent to forfeit required by 18 U.S.C. § 983(a)(1)(A)
23 to all known interested parties. The time has expired for any person to file a claim to the defendant currency

24 under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a claim to the defendant

25 currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

28 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture
                                                       1
                                                                                Stipulation and Order to Extend Time
            Case 2:21-mc-00068-TLN-KJN Document 2 Filed 03/04/21 Page 2 of 2



 1 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 2 That deadline is March 10, 2021.

 3          4.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to May

 4 10, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.       Accordingly, the parties agree that the deadline by which the United States shall be required

 8 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

 9 the defendant currency is subject to forfeiture shall be extended to May 10, 2021.

10

11 Dated:        03/03/21                                  PHILLIP A. TALBERT
                                                           Acting United States Attorney
12
                                                   By:     /s/ Kevin C. Khasigian
13                                                         KEVIN C. KHASIGIAN
                                                           Assistant United States Attorney
14

15

16 Dated:        03/03/21                                  /s/ Teresa Escobar
                                                           TERESA ESCOBAR
17                                                         Appearing in Propria Persona
                                                           (Signature authorized by phone)
18

19

20
            IT IS SO ORDERED.
21
     Dated: March 4, 2021
22

23                                                          Troy L. Nunley
                                                            United States District Judge
24

25

26

27

28
                                                           2
                                                                                 Stipulation and Order to Extend Time
